In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                        No. 14-1033V
                                   Filed: February 8, 2016

*************************                                    UNPUBLISHED
CHRISTIE SHINE,                              *
                                             *               Special Master Hamilton-Fieldman
                       Petitioner,           *
                                             *
v.                                           *               Attorneys’ Fees and Costs;
                                             *               Reasonable Amount Requested to
SECRETARY OF HEALTH                          *               which Respondent Does Not Object.
AND HUMAN SERVICES,                          *
                                             *
                       Respondent.           *
*************************
Jeffrey S. Pop, Jeffrey S. Pop and Associates, Beverly Hills, CA, for Petitioner.
Lisa A. Watts, United States Department of Justice, Washington, D.C., for Respondent.

                                           DECISION1

        On October 24, 2014, Christie Shine (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that a measles, mumps, and rubella (“MMR”) vaccination administered on
November 7, 2011 caused her to develop measles, mumps, rubella, optic neuritis, photophobia,
trigeminal neuralgia, vestibular neuritis, permanent right hearing loss, Eustachian tube
dysfunction, and related sequelae. Petition (“Pet.”) at 1-6. On February 8, 2016, the
undersigned issued a decision awarding compensation to Petitioner. Decision, ECF No. 30.



1
 Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, at 44 U.S.C. § 3501 and note
(2012). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to
delete medical or other information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further,
consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, the undersigned agrees that the identified material fits within the
requirements of that provision, such material will be deleted from public access.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
       On February 8, 2016, the parties filed a Stipulation of Facts Concerning Attorneys’ Fees
and Costs. Pursuant to their Stipulation, the parties have agreed to an award of $26,309.59 in
attorneys’ fees and costs. In accordance with General Order Number 9, Petitioner’s counsel
represents that Petitioner did not incur any costs during this proceeding.

        The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to
42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and
appropriate. Accordingly, the undersigned hereby awards the amount of $26,309.59, in the
form of a check made payable jointly to Petitioner and Petitioner’s counsel, Jeffrey S. Pop.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.




                                                2